           Case 2:19-cv-01858-SI       Document 33       Filed 09/15/20     Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



KEVIN JUWAN REED,                                     Case No. 2:19-cv-1858-SI

                Plaintiff,                            ORDER

        v.

STUART YOUNG and DARYL BORELLO,

                Defendants.


Michael H. Simon, District Judge.

       Plaintiff, representing himself, filed this lawsuit against ODOC Assistant Administrator

of Religious Services Stuart Young and ODOC Religious Services Administrator Daryl Borello,

asserting claims under 42 U.S.C. § 1983 and state law. Plaintiff, an inmate at the Eastern Oregon

Correctional Institution, desired to purchase a Rastafarian head tam that is red, black, green, and

gold, but ODOC offered only a white one. Plaintiff asserts that those colors have specific

meaning.

       Plaintiff filed a motion for partial summary judgment. Defendants filed a cross-motion

for summary judgment. Defendants argue that Plaintiff’s claims under § 1983 are procedurally

defaulted under the Prison Litigation Reform Act (“PLRA”) because Plaintiff did not complete


PAGE 1 – ORDER
          Case 2:19-cv-01858-SI        Document 33       Filed 09/15/20     Page 2 of 3




the prison grievance process. Defendants also argue that Plaintiff’s state law negligence claims

and request for money damages are barred by sovereign immunity. Defendants argue that

Plaintiff requests damages in an amount below the statutory threshold that under Oregon Revised

Statutes § 30.265(3) requires that ODOC be substituted as the defendant, and ODOC has

immunity under the Eleventh Amendment. See, e.g., Alvarez v. Hill, 667 F.3d 1061, 1065 (9th

Cir. 2012) (holding that a claim for money damages against ODOC employees in their official

capacity is barred by the Eleventh Amendment); Harbert v. Deacon, 2019 WL 309748, at *5 (D.

Or. Jan. 22, 2019) (“Plaintiff’s proposed claim against ODOC is barred by principles of Eleventh

Amendment sovereign immunity.”).

         In response, Plaintiff admitted that his § 1983 claims are procedurally defaulted.

ECF 31. Plaintiff noted that he would like to “restart” his claim and go through the proper

grievance process. Id. Plaintiff did not expressly respond to Defendants’ argument relating to

Plaintiff’s state law claims.

       Under the PLRA, incarcerated plaintiffs are required to exhaust all administrative

remedies available to them within the institutions in which they are housed before bringing any

federal action challenging prison conditions under federal law. 42 U.S.C. § 1997e(a). For

purposes of the PLRA, “proper exhaustion of administrative remedies, . . . ‘means using all steps

that the agency holds out, and doing so properly (so that the agency addresses the issues on the

merits).’” Woodford v. Ngo, 548 U.S. 81, 88 (2006) (emphasis original), quoting Pozo v.

McCaughtry, 286 F.3d 1022, 1024 (7th Cir. 2002). Failure to exhaust under the PLRA is an

affirmative defense that must be raised by the defendant, who bears the burden of proving the

absence of exhaustion. Jones v. Bock, 549 U.S. 199, 211-12 (2007). If a court finds that the

inmate did not comply with the exhaustion requirements of the PLRA, the “proper remedy is



PAGE 2 – ORDER
             Case 2:19-cv-01858-SI       Document 33       Filed 09/15/20      Page 3 of 3




dismissal of the claim without prejudice.” Wyatt v. Terhune, 315 F.3d 1108, 1119 (9th

Cir. 2003). In light of Plaintiff’s admission that he did not complete the grievance process,

Defendants’ motion for summary judgment against Plaintiff’s federal claims is granted.

        Based on Plaintiff’s response conceding Defendants’ argument regarding procedural

default and expressing Plaintiff’s desire to “restart” his claim, it is apparent that Plaintiff does not

wish to continue litigating his state law negligence claims in the absence of his federal

constitutional claims. Although Plaintiff did not expressly address Defendants’ argument relating

to Plaintiff’s negligence claims, Plaintiff’s response shows that he concedes Defendants’ motion

against Plaintiff’s state law claims. Further, the Court has considered Defendants’ unopposed

motion for summary judgment against Plaintiff’s state law claims and finds it meritorious.

Accordingly, Defendants’ motion is granted against Plaintiff’s state law claims.

        Plaintiff’s motion for partial summary judgment (ECF 16) is DENIED. Defendants’

motion for summary judgment (ECF 27) is GRANTED. This case is dismissed without

prejudice.

        IT IS SO ORDERED.

        DATED this 15th day of September, 2020.

                                                        /s/ Michael H. Simon
                                                        Michael H. Simon
                                                        United States District Judge




PAGE 3 – ORDER
